DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai (2019/0061374) in view of Belelie et al. (2010/0055407).
Kanai discloses a tactile sign and a method of providing braille indicia signage comprising: providing a substrate (50, Figs. 1 and 3, paragraph ; printing a first layer of ink (11, Figs. 1 and 3, paragraph 0034) on a first side of the substrate in a pattern to define desired braille indicia; printing multiple layers of ink in registration with the pattern atop of the first layer of ink (12a to 12i, Fig. 3, paragraph 0035); and printing a sealing layer of ink atop the substrate and multiple layers of ink (13, Fig. 3, paragraph 0035). 
However, it is not known whether the substrate disclosed by Kanai is flexible. Beleilie teaches that it was known in the art to make such a substrate flexible. See paragraph 0034. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the substrate disclosed by Kanai flexible, as taught by Belelie, in order to attach the substrate to a curved surface, if desired.
Further the height of the braille indicia disclosed by Kanai has a height of 0.4 mm ±0.1 mm (paragraph 0062). However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the braille indicia disclosed by Kanai greater than 0.6 mm in height as a matter of design choice because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05(II)(A).
Further, it is not known whether the braille indicia disclosed by Kanai does not separate from the substrate on a condition that a portion of the substrate bearing the braille indicia is flexed in an arc of a 10 mm radius circle. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the braille indicia disclosed by Kanai not separate from the substrate on a condition that a portion of the substrate bearing the braille indicia is flexed in an arc of a 10 mm radius circle as a matter of design choice because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05(II)(A).
Regarding claims 5 and 16, because the selection of a known material based on its suitability for its intended use is within the level of ordinary skill of a worker in the art, and since a person having ordinary skill in the art would know that a DI-NOC architectural finish would be suitable for the fabrication of a braille substrate, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the braille substrate disclosed by Kanai from a DI-NOC architectural finish. See MPEP § 2144.07.
Claims 2-4, 7-13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai (2019/0061374) in view of Belelie et al. (2010/0055407), as applied to claims 1, 5, and 14, respectively, above, and further in view of Nariyama (2018/0326769).
Regarding claims 2 and 15, Kanai discloses the invention substantially as claimed, as set forth above, including the fact that the ink layers are UV curable. However, the first layer of ink is not a matte finish. Nariyama teaches that it was known in the art to make the first layer of a multi-layer braille indicia have a matte finish (paragraph 0045). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first layer disclosed by Kanai have a matte finish, as taught by Nariyama, in order to better adhere the subsequent layers thereto.
Regarding claim 2, Because “embossing” means raising up, it is interpreted that an “embossing finish” is any finish that raises the braille indicia. The Specification provides no other definition. Each layer disclosed by Kanai raises up the indicia, and so each layer comprises an embossing finish.
Regarding claim 3, Kanai discloses only five layers of ink. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use seven layers of ink as a matter of design choice and because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144(VI)(B).
Further the height of the braille indicia disclosed by Kanai has a height of 0.4 mm ±0.1 mm (paragraph 0062). However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the braille indicia disclosed by Kanai about 0.79 mm in height as a matter of design choice because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05(II)(A).
Regarding claim 4, Kanai discloses only five layers of ink. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use 15 layers of ink as a matter of design choice and because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144(VI)(B).
Further the height of the braille indicia disclosed by Kanai has a height of 0.4 mm ±0.1 mm (paragraph 0062). However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the braille indicia disclosed by Kanai about 1.58 mm in height as a matter of design choice because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05(II)(A).
Regarding claims 7 and 18, Kanai discloses the invention substantially as claimed, as set forth above, including the fact that the ink layers are UV curable. However, the first layer of ink is not a matte finish. Nariyama teaches that it was known in the art to make the first layer of a multi-layer braille indicia have a matte finish (paragraph 0045). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first layer disclosed by Kanai have a matte finish, as taught by Nariyama, in order to better adhere the subsequent layers thereto. 
Further, because the selection of a known material based on its suitability for its intended use is within the level of ordinary skill of a worker in the art as a matter of design choice, and because Nariyama teaches that a clear ink would be suitable for the fabrication of a braille indicia (see paragraph 0044), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the braille indicia disclosed by Kanai from clear ink. See MPEP § 2144.07.
Further, the recitation that one of the layers is a different color does not define over the prior art because it has been held that matters relating to ornamentation only, and having no mechanical function, cannot be relied on to patentably distinguish the claimed invention from the prior art. See MPEP § 2144.04(I).
Regarding claims 8, 9, 19, and 20, Kanai discloses only five layers of ink. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use seven layers of ink as a matter of design choice and because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144(VI)(B).
Because “embossing” means raising up, it is interpreted that an “embossing finish” is any finish that raises the braille indicia. The Specification provides no other definition. Each layer disclosed by Kanai raises up the indicia, and so each layer comprises an embossing finish.
Further, the height of the braille indicia disclosed by Kanai has a height of 0.4 mm ±0.1 mm (paragraph 0062). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the braille indicia disclosed by Kanai about 0.79 mm (claims 8 and 19) or 1.58 mm (claims 9 and 20) in height as a matter of design choice because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05(II)(A).
Regarding claims 10 and 12, Kanai discloses actually making the sign.
Regarding claims 11 and 13, the height of the braille indicia disclosed by Kanai has a height of 0.4 mm ±0.1 mm (paragraph 0062). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the braille indicia disclosed by Kanai about 0.79 mm in height as a matter of design choice because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05(II)(A).
Regarding claim 15, the recitation that one of the layers is a different color does not define over the prior art because it has been held that matters relating to ornamentation only, and having no mechanical function, cannot be relied on to patentably distinguish the claimed invention from the prior art. See MPEP § 2144.04(I).
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai (2019/0061374) in view of Belelie et al. (2010/0055407), as applied to claim 5, above, and further in view of Kenzo (JP H1152841A) and Hanna et al. (2004/0016796).
Kanai discloses the invention substantially as claimed. However, the height of the braille indicia disclosed by Kanai has a height of 0.4 mm ±0.1 mm (paragraph 0062). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the braille indicia disclosed by Kanai about 0.79 mm in height as a matter of design choice because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05(II)(A).
Further, Kanai does not disclose affixing the braille indicator to a railing. Kenzo teaches that it was known in the art to affix a braille indicator to a railing. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to affix the braille indicator disclosed by Kanai to a railing, as taught by Kenzo, in order to convey information about the railing to visually-impaired users. 
Further, Kanai does not disclose a removable backing covering the adhesive. Hanna teaches that it was known in the art to provide a removable backing to protect adhesive prior to use. See paragraph 0214). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the signage disclosed by Kanai with a removable backing, as taught by Hanna, in order to protect the adhesive prior to use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/               Primary Examiner, Art Unit 3631